DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
The amendments filed 12/02/2021 have been entered. The amendments canceled claims 4-6, 14-16 and 19, and added claims 21-26. Consequently, claims 1-3, 7-13, 17-18 and 20-26 are pending in the application.
Response to Arguments
In light of the amendments to the claims, applicant’s arguments (beginning on pg. 10 section VI) filed 12/02/2021, with respect to the combination of references used in the rejections of independent claims 1 and 11 under 35 USC §§ 102 and 103, have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Jin (US 2004/ 0074275 A1) and Cogan (US 3,286,502 A). See the current prior art rejections below. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the embodiment of fig. 2 of the drawings but with punches having different cross-sectional areas (see figs. 3a, b) must be shown or the feature(s) canceled from the claims (see claims 2, 12, 23 and 26).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 3, 13 and 22 are objected to because of the following informalities:

Regarding claim 3: the recitation “moving the first and second punches at different speeds towards each other along the common axis comprises moving the first and second punches towards each other in opposite directions along the common axis” is in and of itself redundant, but is also redundant with claim 1, last four lines. This is due to the fact that moving the punches towards each other on the same axis inherently requires that they move in opposite directions.
Regarding claim 13: the recitation “the first and second punches are configured to be moved towards each other in opposite directions along the common axis” is redundant with claim 11, last two lines. This is due to the fact that moving the punches towards each other on the same axis inherently requires that they move in opposite directions.
Regarding claim 22: the phrase “wherein moving the first and second punches” should read ‘wherein the moving of the first and second punches’.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL — The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 2, 12, 23 and 26 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not 
Regarding claims 2, 12, 23 and 26: the claims recite “the first punch and the second punch have different cross-sectional areas perpendicular to their direction of movement”. However, in combination with independent claims 1, 11, 21 and 24, the subject matter introduces an embodiment that was not previously disclosed in the specification or drawings, i.e., the embodiment of fig. 2 but with punches having different values of cross-sectional area, as shown in figs. 3a, b. Therefore, said claims introduce new matter into the disclosure.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 24-26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. 112(b) for being dependent on a rejected base claim.
Regarding claim 24: there is no antecedent basis in the claim for “the point of convergence” in line 8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:



Claims 1-3, 8, 10-13, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jin (US 2004/0074275 A1), in view of Cogan (US 3,286,502 A).
Regarding claim 1: Jin discloses a method of extruding a material, comprising:
providing the material (6, 7) into an extrusion chamber (3, 4) of an extrusion apparatus (see fig. 2), wherein the extrusion chamber comprises an extrusion orifice (orifice of 4) and the extrusion apparatus comprises a first punch (1) and a second punch (2) in communication with the interior of the extrusion chamber (see fig. 2), the first and second punches being independently movable relative to the extrusion chamber (see fig. 2 and ¶ [0023] [0024]);
moving the first and second punches to compress the material within the extrusion chamber and cause a velocity gradient in the material across the extrusion orifice (¶ [0002]); and
extruding the material through the extrusion orifice such that the velocity gradient forms an extrudate with a curved profile (see fig. 2);
wherein moving the first and second punches to compress the material within the extrusion chamber (12) and cause the velocity gradient in the material across the extrusion orifice comprises moving the first and second punches at different speeds (see fig. 2 and ¶ [0027]).
Jin is silent regarding moving the first and second punches towards each other along a common axis.

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin such that the punches move towards each other along a common axis, thereby obtaining the benefit of extruding a cast structure into a forged type structure without changing its size or shape, as taught by Cogan.
Regarding claim 2, which depends on claim 1: Jin discloses the first punch (1) and the second punch (2) have different cross-sectional areas perpendicular to their direction of movement (see fig. 2, each of the punches 1, 2 has a cross-sectional area at the top and bottom ends, and the ends are perpendicular to the direction of movement of the punches; note that the claim does not require that each of the areas have different values).
Regarding claim 3, which depends on claim 1: the modification of Jin in claim 1 above teaches moving the first and second punches (1, 2, fig. 2 of Jin) at different speeds towards each other along a common axis (as taught by Cogan in fig. 1) comprises moving the first and second punches at different speeds (see fig. 2 and ¶ [0027] of Jin) towards each other in opposite directions along the common axis (see fig. 1 of Cogan).
Regarding claims 8 and 18, which depend on claims 1 and 11: the embodiment of Jin being relied for claims 1 and 11 is silent regarding providing a mandrel in the extrusion chamber opposite to the extrusion orifice.
However, a second embodiment of Jin teaches providing a mandrel (5) in the extrusion chamber (3, 4) opposite the extrusion orifice for extruding hollow profiles (see fig. 3).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment of Jin by providing a mandrel for extruding hollow profiles, as taught by the second embodiment of Jin.
Regarding claims 10 and 20, which depend on claims 1 and 11: Jin discloses varying the speed of movement of the second punch (“variable velocity stem”) to vary the velocity ratio as the material is extruded (¶¶ [0006], [0018], ln. 1).
Regarding claim 11: Jin discloses an apparatus for extrusion of a material, the apparatus comprising:
an extrusion chamber (3) for receipt of the material (6, 7), the extrusion chamber comprising an extrusion orifice (orifice of 4) (see fig. 2);
a first punch (1) and a second punch (2), the first and second punches being in communication with the interior of the extrusion chamber and being independently movable relative to the extrusion chamber (see fig. 2 and ¶ [0024]);
wherein the first punch and the second punch are configured to be moved at different speeds (see fig. 2 and ¶ [0027]).
Jin is silent regarding moving the first and second punches towards each other along a common axis.

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin such that the punches move towards each other along a common axis, thereby obtaining the benefit of extruding a cast structure into a forged type structure without changing its size or shape, as taught by Cogan.
Regarding claim 12, which depends on claim 11: Jin discloses the first punch and the second punch are configured to be moved simultaneously (see fig. 2 and ¶ [0027]).
Regarding claim 13, which depends on claim 11: the modification of Jin in claim 11 above teaches moving the first and second punches (1, 2, fig. 2 of Jin) at different speeds towards each other along a common axis (as taught by Cogan in fig. 1) which inherently means they are moving in opposite directions.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jin, in view of Cogan, and further in view of Thoms et al. (US 6,190,595 B1).
Regarding claims 7 and 17, which depend on claims 1 and 11: Jin is silent regarding providing a guide adjacent to the extrusion orifice to control curvature of the extruded material.

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Jin with guide means adjacent to the extrusion orifice to control curvature of the extruded material, as taught by Thoms.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jin, in view of Cogan, and further in view of Chen (CN 104416005 A).
Regarding claim 9, which depend on claim 1: Jin discloses extruding hot metal billets (¶ [0001]), but does not explicitly disclose preheating the material before providing it into the extrusion chamber.
However, Chen teaches a method and apparatus for extruding a material comprising preheating the materials (A, B) before loading them into the extrusion containers (see fig. 1, Abstract, ln. 4) to make the materials flow into the extrusion die (¶ [0015]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin such that the material is preheated before providing it into the chamber, thereby causing the material to flow through the extrusion orifice more efficiently, as taught by Chen.
Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Jin, in view of Thoms.
Regarding claims 21 and 24: Jin discloses a method of extruding a material, comprising:
providing the material (6, 7) into an extrusion chamber (3, 4) of an extrusion apparatus,

wherein providing the material into the extrusion chamber comprises placing a first hot or cold billet into the open end of the first bore and placing a second hot or cold billet into the open end of the second bore (¶ [0001]),
wherein the extrusion apparatus further comprises an extrusion die (see fig. 2 below) at the open end of the central container, the extrusion die comprising an extrusion orifice (see fig. 2 below), and
wherein the extrusion apparatus comprises a first punch (1) and a second punch (2), wherein the first and second punches are in communication with the interior of the extrusion chamber (see fig. 2), the first punch being movable within the first bore relative to the extrusion chamber, and the second punch being independently movable within the second bore relative to the extrusion chamber (see fig. 2 and ¶ [0024]);
moving the first and second punches to compress the material within the extrusion chamber and cause a velocity gradient in the material across the extrusion orifice (¶ [0002]); and


    PNG
    media_image1.png
    192
    533
    media_image1.png
    Greyscale

Annotated Figure 2 of Jin


Jin is silent regarding the extrusion die being an installed part of the apparatus. Instead, Jin’s extrusion die is formed integral with a portion (4) of the extrusion chamber (3, 4).
However, Thoms teaches an extrusion apparatus comprising extrusion dies (10-14) installed at an open end of an extrusion chamber (2).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin such that the extrusion die is removably installed, as taught by Thoms, at the open end of the central container, thereby obtaining the benefit of being able to change the shape of the extrudate to be formed.
Regarding claim 22, which depends on claim 21: Jin discloses moving the first and second punches to compress the material within the extrusion chamber (12) and cause the velocity gradient in the material across the extrusion orifice comprises moving the first and second punches at different speeds (see fig. 2 and ¶ [0027]).
Regarding claims 23 and 26, which depend on claims 21 and 24: Jin discloses the first punch (1) and the second punch (2) have different cross-sectional areas perpendicular to their direction of movement (see fig. 2, the cross-sectional areas of each of the different ends of each punch; note that nothing requires that each of the areas have different values).
Regarding claim 25, which depends on claim 24: Jin discloses the first punch and the second punch are configured to be moved at different speeds (see fig. 2 and ¶ [0027]).
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303)297-4445. The examiner can normally be reached Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JARED O BROWN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753